PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KEMENY, Zoltan
Application No. 16/237,451
Filed: December 31, 2018
Attorney Docket No. 61163
For: WHEEL ASSEMBLY INCLUDING CONTROLLABLE OPERATING RESPONSE GAS SPRING AND RELATED METHODS
:
:
:
:     DECISION GRANTING PETITION
:     UNDER 37 CFR 1.313(c)(1)
:
:



This is a decision on the petition under 37 CFR 1.313(c)(1), filed March 17, 2022, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

37 CFR 1.313(c) provides that:

	Once the issue fee has been paid, the application will not be withdrawn from issue upon petition by the applicant for any reason except:
	(1) Unpatentability of one of more claims, which petition must be accompanied by an unequivocal statement that one or more claims are unpatentable, an amendment to such claim or claims, and an explanation as to how the amendment causes such claim or claims to be patentable; 
	(2) Consideration of a request for continued examination in compliance with 37 CFR 1.114; or
	(3) Express abandonment of the application.  Such express abandonment may be in favor of a continuing application.

The petition complies with the requirements of 37 CFR 1.313(c)(1).  Accordingly, the above-identified application is withdrawn from issue.  

Petitioner is advised that the issue fee paid in this application cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

The application is being referred to Technology Center AU 3667 for consideration of the amendment submitted with the petition.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272 1642. All other telephone inquiries concerning the examination or status of this application should be directed to the Technology Center customer service line (571) 272-3600.


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        


    
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.